Case: 21-10054     Document: 00516554856         Page: 1     Date Filed: 11/22/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                  No. 21-10054
                                                                            FILED
                                                                    November 22, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk
   In the Matter of William Paul Burch,

                                                                           Debtor,


   William Paul Burch,

                                                                      Appellant,

                                       versus

   Chase Bank of Texas, N.A.,

                                                                         Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-524


   Before Higginbotham, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10054        Document: 00516554856          Page: 2    Date Filed: 11/22/2022




                                      No. 21-10054


          William Paul Burch appeals from the district court’s order denying his
   motion to reopen his appeal from the bankruptcy court’s denial of his motion
   under Federal Rule of Civil Procedure 60(b) to reverse all orders in his case.
   See also Fed. R. Bankr. P. 9024 (allowing bankruptcy litigants to seek
   relief under Fed. R. Civ. P. 60(b)). Because Burch’s “motion to reopen”
   in the district court was filed within 28 days of the entry of the district court’s
   order affirming the denial of Rule 60(b) relief, his notice of appeal from the
   denial of the motion to reopen brings up for review the district court’s order
   affirming the denial of Rule 60(b) relief, as well. See Alexander v. Wells Fargo
   Bank, N.A., 867 F.3d 593, 597 (5th Cir. 2017); Harcon Barge Co. v. D & G
   Boat Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc). Burch has
   filed a motion to proceed in forma pauperis (IFP) on appeal, a motion to
   remand the case to the district court, and a motion to stay the proceedings.
          Burch asks us to remand the matter to the district court pursuant to
   Federal Rule of Appellate Procedure 12.1, stating that he is now able to pay
   the filing fee because his financial situation has improved. However, the
   district court entertained Burch’s appeal and affirmed the bankruptcy
   court’s denial of Rule 60(b) relief despite denying him leave to proceed IFP.
   In any event, the district court has not issued a statement or indicative ruling
   in accordance with Rule 12.1 and Federal Rule of Civil Procedure 62.1.
   Accordingly, his motion to remand is denied.
          To proceed IFP on appeal, Burch must demonstrate both financial
   eligibility and a nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d
   562, 586 (5th Cir. 1982). An appeal presents nonfrivolous issues when it
   raises legal points that are arguable on the merits. Howard v. King, 707 F.2d
   215, 220 (5th Cir. 1983). If the appeal is frivolous, we may dismiss it sua
   sponte. 5th Cir. R. 42.2; see Baugh v. Taylor, 117 F.3d 197, 202 & n.24
   (5th Cir. 1997).




                                           2
Case: 21-10054      Document: 00516554856           Page: 3     Date Filed: 11/22/2022




                                     No. 21-10054


           To the extent that Burch argues that his case was improperly
   transferred to the bankruptcy court as it was not a core proceeding arising
   under Title 11 nor was it related to a bankruptcy proceeding and that
   bankruptcy     courts   can    only    enter     findings,   conclusions,   and
   recommendations not rulings or judgments, he did not properly raise these
   arguments before both the bankruptcy and district courts, and this court will
   not consider arguments raised for the first time on appeal. U.S. Bank Nat’l
   Ass’n v. Verizon Commc’ns, Inc., 761 F.3d 409, 426 (5th Cir. 2014); Yohey v.
   Collins, 985 F.2d 222, 225 (5th Cir. 1993); see also Banister v. Davis, 140 S.
   Ct. 1698, 1709-10 (2020).
           Burch does not have a nonfrivolous argument that Rule 60(b) relief
   was warranted because the district court erred in not remanding his case to
   state court for lack of federal-court subject matter jurisdiction. A civil case
   brought in state court may be removed to federal court if the action could
   have been brought in federal court originally. 28 U.S.C. § 1441(a). A federal
   court has diversity jurisdiction where the suit is between citizens of different
   states and the amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).
   There is complete diversity of parties because Burch is a citizen of Texas and
   Chase Bank is a citizen of Ohio as, following various corporate mergers, its
   main office is located there. See 28 U.S.C. § 1348; Wachovia Bank v. Schmidt,
   546 U.S. 303, 318 (2006). Moreover, the amount in controversy requirement
   is met because Burch’s lawsuit sought damages well in excess of $75,000.
   Finally, while Burch claims that his case could not be removed because it had
   not been assigned to a state trial court judge, Burch has cited no law in
   support of this proposition, and nowhere do the removal statutes state that
   such an assignment is a prerequisite for removal. See 28 U.S.C. §§ 1441,
   1446.
           Burch’s remaining arguments, concerning his financial eligibility to
   proceed IFP before the district court and this court are irrelevant as he has



                                          3
Case: 21-10054       Document: 00516554856          Page: 4    Date Filed: 11/22/2022




                                     No. 21-10054


   failed to present a nonfrivolous issue on appeal and because the district court
   affirmed the decision of the bankruptcy court on the merits. See Carson, 689
   F.2d at 586.
            Because Burch raises no nonfrivolous issues on appeal, the motion to
   proceed IFP is denied and the appeal is dismissed as frivolous. See id.; Fed.
   R. App. P. 24(a); 5th Cir. R. 42.2. Because we dismiss the appeal, we
   deny Burch’s motion to stay the proceedings as moot.
            This court has repeatedly warned Burch of the possibility of sanctions
   and instructed him to review his pending appeals and withdraw any that were
   frivolous. See Matter of Burch, No. 20-11240, 2022 WL 901510, 1 (5th Cir.
   Mar. 28, 2022) (unpublished), cert. denied, No. 22-5228, 2022 WL 4656736
   (U.S. Oct. 3, 2022); Burch v. Freedom Mortg. Corp., 850 F. App’x 292, 294
   (5th Cir. 2021); Matter of Burch, 835 F. App’x 741, 749 (5th Cir.), cert. denied,
   142 S. Ct. 253 (2021). Because Burch failed to heed our warnings, we
   previously imposed monetary sanctions. See, e.g., Matter of Burch, No. 20-
   11057, 2022 WL 1499284, 1 (5th Cir. May 12, 2022) (unpublished) (imposing
   $500 sanction), cert. denied, 2022 WL 6573247 (U.S. Oct. 11, 2022) (No. 22-
   5526); Matter of Burch, No. 20-11171, 2022 WL 212836, 1 (5th Cir. Jan. 24,
   2022) (unpublished) (imposing $250 sanction), cert. denied, 142 S. Ct. 2800
   (2022); Matter of Burch, No. 20-11074, 2021 WL 5286563, 1 (5th Cir.
   Nov. 12, 2021) (unpublished) (imposing $100 sanction).
            Burch has paid some of these monetary sanctions but has repeatedly
   ignored our admonitions.        We conclude that additional sanctions are
   warranted. Burch is hereby ordered to pay $500.00 to the clerk of this court,
   and he is barred from any further filings in this court or any court subject to
   this court’s jurisdiction without first obtaining the permission of the forum
   court.




                                          4
Case: 21-10054   Document: 00516554856      Page: 5    Date Filed: 11/22/2022




                             No. 21-10054


         MOTIONS       DENIED;        APPEAL          DISMISSED       AS
   FRIVOLOUS; SANCTION IMPOSED.




                                  5